                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE and
DEMOCRATIC PARTY OF WISCONSIN,

                   Plaintiffs,

         v.
                                               Civil Action No. 3:20-cv-249-wmc
                                               (consolidated with Case Nos.
MARGE BOSTELMANN, JULIE M. GLANCEY,            3:20-cv-278-wmc,
ANN S. JACOBS, DEAN KNUDSON, ROBERT F.         3:20-cv-284-wmc,
SPINDELL, JR., and MARK L. THOMSEN, in their   3:20-cv-340-wmc, and
official capacities as Wisconsin Elections     3:20-cv-459-wmc)
Commissioners,

                   Defendants,

         and

WISCONSIN LEGISLATURE, REPUBLICAN
NATIONAL COMMITTEE, and REPUBLICAN
PARTY OF WISCONSIN,

                   Intervening Defendants.



                   DECLARATION OF MUAWIA ALBANAWEH




148736608.1
           




                                          DECLARATION OF MUAWIA ALBANAWEH


                      Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

                      1.       My name is Muawia Albawaneh. I am over eighteen years of age and competent

             to testify to the matters contained herein.

                      2.       I am a resident of Milwaukee in Milwaukee County in Wisconsin, and my

             residence address is

                      3.       I ordered an absentee ballot through the website on April 1st. The ballot had not

             arrived by election day so I called the Democratic Party of Wisconsin’s Voter Protection Hotline

             and was advised my only option was to vote in person. I drove to the polling station late that

             afternoon after I got home from work, but decided not to get in line to vote. I saw many people

             without a face mask. The line was very long and many people were standing too close together.

                      4.       I requested an absentee ballot for the first time because I work everyday in

             construction. I really need this job to support my family and I cannot afford to get sick or to take

             time off, even for something as important as voting. I feel that the problems with the absentee

             ballots took away my right to vote. My ballot arrived on April 8th!

                      5.       I give this Declaration freely, without coercion, and without any expectation of

             compensation or other reward.

                      6.       I understand that in giving this Declaration, I am not represented by a lawyer.

             Neither has any lawyer asked me to be their client or to serve in any way as anything other than a

             witness in this lawsuit.

                      7.       I declare under penalty of perjury that the foregoing is true and correct.
                                    
                 Executed on ____________________.
           




                                                             ______________________
                                                             MUAWIA ALBANAWEH
